Title: To George Washington from Thomas Jefferson, 25 October 1780
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir
                     Richmond Octo. 25 1780
                  
                  I take the liberty of inclosing to you Letters from Genl Hamilton
                     for New York. On some representations received by Colo. Towles that an
                     indudgence to Governor Hamilton and his companions to go to New York on parole
                     would produce the happiest effect on the situation of our Officers in Long
                     Island we have given him, Majr Hay & some of the same Party at
                     Winchester leave to go there on Parole: The two former go by water, the latter
                     by land.
                  By this express I hand on from Genl Gates to Congress
                     intelligence of the capture of Augusta in Georgia with considerable quantities
                     of Goods; and information which carries a fair appearance of the taking of
                     George Town in So. Carolina by a party of ours, and that an army of 6000 French
                     or Spaniards had landed at Sunbury. This is the more credited as Cornwallis
                     retreated from Charlotte on the 12th inst. with great Marks of precipitation.
                  
                     Since my last to you informing you of the appearance of an
                     enemy’s fleet, they have landed 800 men in the Neighbourhood of Portsmouth
                     & some more on the Bay Side of Princess Anne. One thousand Infantry
                     & one hundred Cavalry landed at New Ports news in the morning of the
                     23d and immediately took possession of Hampton—the Horse were preceeding up
                     the Road. Such a Corps as Major Lee’s would be of infinite value to us; next to
                     a Naval force, horse seems to be most capable of protecting a Country so
                     intersected by waters. I am with the most sincere esteem Your Excellency’s Most
                     obedt & most humble sert
                  
                                       
                            
                            Th: Jefferson
                        